Title: From John Adams to John Quincy Adams, 16 March 1810
From: Adams, John
To: Adams, John Quincy



My ever dear Son
Quincy March 16. 1810

The Opportunity by Captain Benjamin Harrod is so unexpected and the time allowed me is So Short, that I can only Say We are all Well and your Son very good as well as very healthy.
We hear and read Such Accounts of unavoidable Expenses where you are, that our frugal Country We fear will not enable you to do your Errand.
Our Reading has been all about Russia Life of The Empress Porters Travels &c untill last week The Lectures appeared, when I renounced all other Things and read them through in three days and have Since compared them with Blair. It is to no purpose for me to approve them because I must be prejudiced. But they have laid a Foundation for Improvement in polite Litterature in this Country, in a Short time which without them would not have been introduced in a Long time
We read nothing but Gerry and Gore, Gray and Cobb and the Usual Freedom of the Press played upon them all.
Our General Court have done this Session as they did the last. What the People will Say I know not,—They have rarely differed from their immediate Representative
Our National Counsills and Conduct are not very ardent, energetic or vehement. The Majorities are not So decisive as they had been, for Eight years. I live in no apprehension of War, foreign or Domestic.
I am Sick of the Palsy as usual before you left me: rather increased by the Severe Cold of Some Parts of the Winter: but whether Sick or Well as long as I live my heart will be with you and yours. My Compliments to all: Love to Mrs Adams Mr Smith and Miss Kitty. Mr Pope is Supreamely blessed in his enchanting Eliza. God bless you all. So prays your affectionate Father
John Adams